Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memory cell array having a differential storage device comprising a pair of gate-connected non-volatile memory cells; and a controller for access of the array of memory cells and the differential storage device, wherein the controller is configured to cause the memory device to: 
obtain information indicative of a data value stored in a particular memory cell of the array of memory cells; program additional data to the particular memory cell;
determine if a power loss to the memory device is indicated while programming the additional data to the particular memory cell; and 
if a power loss to the memory device is indicated, selectively program one memory cell of the pair of gate-connected non-volatile memory cells responsive to the information indicative of the data value stored in the particular memory cell; 
wherein a resulting combination of threshold voltages of the one memory cell of the pair of gate-connected non-volatile memory cells and of the other memory cell of the pair of gate-connected non-volatile memory cells is representative of the information indicative of the data value stored in the particular memory cell (claim 1);
Additionally, prior arts fail to disclose the steps of monitor a voltage level of a supply voltage to the memory device while programming a subsequent digit of data to the particular memory cell, and if such voltage level of the supply voltage falls below a threshold while programming the subsequent digit of data to the particular memory cell and the information indicative of the data value of the digit of data has a particular logic level, then cause a change in threshold voltage of one memory cell of a pair of gate-connected non-volatile memory cells, and inhibit the other memory cell of the pair of gate-connected non-volatile memory cells from a change in threshold voltage (claims 12 & 18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827